Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.
This communication is responsive to Amendment, filed 10/06/2021.
Claims 1-2, 4-8, 10-14, 16-18 are pending in this application. Claims 3, 9, 15 were previously cancelled. Claims 1, 7, 13 are independent claims. 

Examiner's Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Representative Gary W. Grube, on 05/13/2022. 
The application has been amended as follows:
Cancel claims 6, 12, 18
1.	(Currently amended) A method for execution by a computing device, the method comprises:
determining a set of identigens for each word of each phrase of a plurality of phrases of a related topic to produce a plurality of sets of identigens for each phrase, wherein each identigen of the set of identigens includes a meaning identifier, an instance identifier, and a time reference, wherein each meaning identifier associated with [[the]] a particular set of identigens represents a different meaning of one or more different meanings of a corresponding word;
interpreting, based on identigen pairing rules of a knowledge database, the plurality of sets of identigens of each phrase of the plurality of phrases to determine a most likely meaning interpretation of the phrase and produce a corresponding entigen group of a plurality of entigen groups, wherein each entigen of a first entigen group of the plurality of entigen groups corresponds to a selected identigen of one of the plurality of sets of identigens having a selected meaning of the one or more different meanings of a corresponding word for a first phrase of the plurality of phrases, wherein the first entigen group represents [[a]] the most likely meaning of the first phrase, wherein the plurality of entigen groups represents a plurality of most likely meanings for the plurality of phrases, wherein each entigen of the first entigen group represents a most likely meaning of a corresponding word of the first phrase, wherein each entigen of the first entigen group represents a single conceivable and perceivable thing in space and time that is independent of language and corresponds to a time reference of [[the]] a corresponding selected identigen associated with the first entigen group, wherein the knowledge database includes a plurality of records that link entigens having a connected meaning, wherein each selected identigen favorably pairs with at least one corresponding sequentially adjacent identigen of an adjacent the identigen pairing rules;
determining an initial interpretation of the related topic based on the plurality of most likely meanings for the plurality of phrases;
generating a plurality of scores for the plurality of entigen groups based on the initial interpretation of the related topic and source information of the plurality of phrases, wherein a first score of the plurality of scores is for the first entigen group of the plurality of entigen groups;
interpreting the plurality of scores in relation to the initial interpretation to determine a confidence level of the initial interpretation[[; and]] by:
identifying confirming entigen groups of the plurality of entigen groups that support the initial interpretation with similar meaning;
identifying disconfirming entigen groups of the plurality of entigen groups that oppose the initial interpretation with dissimilar meaning; and
determining the confidence level based on a weighting approach and scores for the confirming entigen groups and other scores for the disconfirming entigen groups by:
multiplying a first confirming score of a first confirming entigen group of the confirming entigen groups by a first confirming weighting factor of the weighting approach to produce a first confirming intermediate confidence level,
multiplying a first disconfirming score of a first disconfirming entigen group of the disconfirming entigen groups by a first disconfirming weighting factor of the weighting
approach to produce a first disconfirming intermediate confidence level, and
aggregating the first confirming intermediate confidence level and the first disconfirming intermediate confidence level to produce the confidence level;
determining that is greater than a confidence threshold[[,]];
indicating that the initial interpretation is reliable[[.]]; and
storing a representation of the initial interpretation in the knowledge database as curated knowledge.

2.	(Currently amended) The method of claim 1 further comprises:
when the confidence level of the initial interpretation is greater than the confidence threshold, facilitating

storing at least some of the plurality of entigen groups in the knowledge database as further curated knowledge; and
when the confidence level of the initial interpretation is less than the confidence threshold, facilitating one or more of:
generating an updated plurality of entigen groups from an updated plurality of phrases, wherein the updated plurality of entigen groups represents a plurality of most likely meanings for the updated plurality of phrases, wherein the updated plurality of phrases is of the related topic;

generating an updated plurality of scores for the updated plurality of entigen groups based on the 
interpreting the updated plurality of scores in relation to the 
when the updated confidence level of the is greater than the confidence threshold, indicating that the 

3.	(Cancelled)

4.	(Currently amended) The method of claim 1, wherein the determining the initial interpretation of the related topic based on the plurality of most likely meanings for the plurality of phrases comprises at least one of:
identifying a most frequent most likely meaning of the plurality of most likely meanings for the plurality of phrases as the initial interpretation;
identifying an entigen group associated with the most frequent most likely meaning of the plurality of most likely meanings for the plurality of phrases as the initial interpretation; and
identifying an entigen group associated with a most likely meaning that matches a search phrase as the initial interpretation. 

5.	(Previously presented) The method of claim 1, wherein the generating the plurality of scores for the plurality of entigen groups based on the initial interpretation of the related topic and source information of the plurality of phrases comprises one or more of:
determining a reliability score for the first entigen group based on a reliability level of a first source associated with the first phrase that is utilized to generate the first entigen group;
determining an aging score for the first entigen group based on an age of the first phrase;
determining an alignment score for the first entigen group based on alignment with the initial interpretation, wherein an alignment score for a confirming alignment is greater than an alignment score for a disconfirming alignment; and
determining the first score for the first entigen group based on a weighting approach and the reliability score for the first entigen group, the aging score for the first entigen group, and the alignment score for the first entigen group.

6.	(Cancelled)

7.	(Currently amended) A computing device of a computing system, the computing device comprises:
an interface; 
a local memory; and
a processing module operably coupled to the interface and the local memory, wherein the processing module functions to: 
determine a set of identigens for each word of each phrase of a plurality of phrases of a related topic to produce a plurality of sets of identigens for each phrase, wherein each identigen of the set of identigens includes a meaning identifier, an instance identifier, and a time reference, wherein each meaning identifier associated with [[the]] a particular set of identigens represents a different meaning of one or more different meanings of a corresponding word;
interpret, based on identigen pairing rules of a knowledge database, the plurality of sets of identigens of each phrase of the plurality of phrases to determine a most likely meaning interpretation of the phrase and produce a corresponding entigen group of a plurality of entigen groups, wherein each entigen of a first entigen group of the plurality of entigen groups corresponds to a selected identigen of one of the plurality of sets of identigens having a selected meaning of the one or more different meanings of a corresponding word for a first phrase of the plurality of phrases, wherein the first entigen group represents [[a]] the most likely meaning of the first phrase, wherein the plurality of entigen groups represents a plurality of most likely meanings for the plurality of phrases, wherein each entigen of the first entigen group represents a most likely meaning of a corresponding word of the first phrase, wherein each entigen of the first entigen group represents a single conceivable and perceivable thing in space and time that is independent of language and corresponds to a time reference of [[the]] a corresponding selected identigen associated with the first entigen group, wherein the knowledge database includes a plurality of records that link entigens having a connected meaning, wherein each selected identigen favorably pairs with at least one corresponding sequentially adjacent identigen of an adjacent the identigen pairing rules;
determine an initial interpretation of the related topic based on the plurality of most likely meanings for the plurality of phrases;
generate a plurality of scores for the plurality of entigen groups based on the initial interpretation of the related topic and source information of the plurality of phrases, wherein a first score of the plurality of scores is for the first entigen group of the plurality of entigen groups;
interpret the plurality of scores in relation to the initial interpretation to determine a confidence level of the initial interpretation[[; and]] by:
identifying confirming entigen groups of the plurality of entigen group that support the initial interpretation with similar meaning;
identifying disconfirming entigen groups of the plurality of entigen groups that oppose the initial interpretation with dissimilar meaning; and
determining the confidence level based on a weighting approach and scores for the confirming entigen groups and other scores for the disconfirming entigen groups by:
multiplying a first confirming score of a first confirming entigen group of the confirming entigen groups by a first confirming weighting factor of the weighting approach to produce a first confirming intermediate confidence level,
multiplying a first disconfirming score of a first disconfirming entigen group of the disconfirming entigen groups by a first disconfirming weighting factor of the weighting approach to produce a first disconfirming intermediate confidence level, and
aggregating the first confirming intermediate confidence level and the first disconfirming intermediate confidence level to produce the confidence level;
determine that is greater than a confidence threshold[[,]];
indicate that the initial interpretation is reliable[[.]]; and
store, via the interface, a representation of the initial interpretation in the knowledge database as curated knowledge.

8.	(Currently amended) The computing device of claim 7, wherein the processing module further functions to:
when the confidence level of the initial interpretation is greater than the confidence threshold, facilitate

storing, via the interface, at least some of the plurality of entigen groups in the knowledge database as further curated knowledge; and
when the confidence level of the initial interpretation is less than the confidence threshold, facilitate one or more of:
generating an updated plurality of entigen groups from an updated plurality of phrases, wherein the updated plurality of entigen groups represents a plurality of most likely meanings for the updated plurality of phrases, wherein the updated plurality of phrases is of the related topic;

generating an updated plurality of scores for the updated plurality of entigen groups based on the 
interpreting the updated plurality of scores in relation to the 
when the updated confidence level of the is greater than the confidence threshold, indicating that the 

9.	(Cancelled)

10.	(Currently amended) The computing device of claim 7, wherein the processing module functions to determine the initial interpretation of the related topic based on the 
plurality of most likely meanings for the plurality of phrases by at least one of:
identifying a most frequent most likely meaning of the plurality of most likely meanings for the plurality of phrases as the initial interpretation;
identifying an entigen group associated with the most frequent most likely meaning of the plurality of most likely meanings for the plurality of phrases as the initial interpretation; and
identifying an entigen group associated with a most likely meaning that matches a search phrase as the initial interpretation.

11.	(Previously presented) The computing device of claim 7, wherein the processing module functions to generate the plurality of scores for the plurality of entigen groups based on the initial interpretation of the related topic and source information of the plurality of phrases by one or more of:
determining a reliability score for the first entigen group based on a reliability level of a first source associated with the first phrase that is utilized to generate the first entigen group;
determining an aging score for the first entigen group based on an age of the first phrase;
determining an alignment score for the first entigen group based on alignment with the initial interpretation, wherein an alignment score for a confirming alignment is greater than an alignment score for a disconfirming alignment; and 
determining the first score for the first entigen group based on a weighting approach and the reliability score for the first entigen group, the aging score for the first
entigen group, and the alignment score for the first entigen group.

12.	(Cancelled)

13.	(Currently amended) A computer readable memory comprises:
a first memory element that stores operational instructions that, when executed by a processing module, causes the processing module to:
determine a set of identigens for each word of each phrase of a plurality of phrases of a related topic to produce a plurality of sets of identigens for each phrase, wherein each identigen of the set of identigens includes a meaning identifier, an instance identifier, and a time reference, wherein each meaning identifier associated with [[the]] a particular set of identigens represents a different meaning of one or more different meanings of a corresponding word; and
interpret, based on identigen pairing rules of a knowledge database, the plurality of sets of identigens of each phrase of the plurality of phrases to determine a most likely meaning interpretation of the phrase and produce a corresponding entigen group of a plurality of entigen groups, wherein each entigen of a first entigen group of the plurality of entigen groups corresponds to a selected identigen of one of the plurality of sets of identigens having a selected meaning of the one or more different meanings of a corresponding word for a first phrase of the plurality of phrases, wherein the first entigen group represents [[a]] the most likely meaning of the first phrase, wherein the plurality of entigen groups represents a plurality of most likely meanings for the plurality of phrases, wherein each entigen of the first entigen group represents a most likely meaning of a corresponding word of the first phrase, wherein each entigen of the first entigen group represents a single conceivable and perceivable thing in space and time that is independent of language and corresponds to a time reference of [[the]] a corresponding selected identigen associated with the first entigen group, wherein the knowledge database includes a plurality of records that link entigens having a connected meaning, wherein each selected identigen favorably pairs with at least one corresponding sequentially adjacent identigen of an adjacent the identigen pairing rules;
a second memory element that stores operational instructions that, when executed by the processing module, causes the processing module to:
determine an initial interpretation of the related topic based on the plurality of most likely meanings for the plurality of phrases;
a third memory element that stores operational instructions that, when executed by the processing module, causes the processing module to:
generate a plurality of scores for the plurality of entigen groups based on the initial interpretation of the related topic and source information of the plurality of phrases, wherein a first score of the plurality of scores is for the first entigen group of the plurality of entigen groups; and
a fourth memory element that stores operational instructions that, when executed by the processing module, causes the processing module to:
interpret the plurality of scores in relation to the initial interpretation to determine a confidence level of the initial interpretation[[; and]] by:
identifying confirming entigen groups of the plurality of entigen groups that support the initial interpretation with similar meaning;
identifying disconfirming entigen groups of the plurality of entigen groups that oppose the initial interpretation with dissimilar meaning; and
determining the confidence level based on a weighting approach and scores for the confirming entigen groups and other scores for the disconfirming entigen groups by:
multiplying a first confirming score of a first confirming entigen group of the confirming entigen groups by a first confirming weighting factor of the weighting approach to produce a first confirming intermediate confidence level,
multiplying a first disconfirming score of a first disconfirming entigen group of the disconfirming entigen groups by a first disconfirming weighting factor of the weighting approach to produce a first disconfirming intermediate confidence level, and
aggregating the first confirming intermediate confidence level and the first disconfirming intermediate confidence level to produce the confidence level;
determine that is greater than a confidence threshold[[,]];
indicate that the initial interpretation is reliable[[.]]; and
store a representation of the initial interpretation in the knowledge database as curated knowledge.
14.	(Currently amended) The computer readable memory of claim 13 further comprises:
the fourth memory element further stores operational instructions that, when executed by the processing module, causes the processing module to:
when the confidence level of the initial interpretation is greater than the confidence threshold, facilitate

storing at least some of the plurality of entigen groups in the knowledge database as further curated knowledge; and
when the confidence level of the initial interpretation is less than the confidence threshold, facilitate one or more of:
generating an updated plurality of entigen groups from an updated plurality of phrases, wherein the updated plurality of entigen groups represents a plurality of most likely meanings for the updated plurality of phrases, wherein the updated plurality of phrases is of the related topic;

generating an updated plurality of scores for the updated plurality of entigen groups based on the 
interpreting the updated plurality of scores in relation to the 
when the updated confidence level of the is greater than the confidence threshold, indicating that the 

15.	(Cancelled)

16.	(Currently amended) The computer readable memory of claim 13, wherein the processing module functions to determine the initial interpretation of the related topic based on the plurality of most likely meanings for the plurality of phrases by at least one of:
identifying a most frequent most likely meaning of the plurality of most likely meanings for the plurality of phrases as the initial interpretation;
identifying an entigen group associated with the most frequent most likely meaning of the plurality of most likely meanings for the plurality of phrases as the initial interpretation; and
identifying an entigen group associated with a most likely meaning that matches a search phrase as the initial interpretation.

17.	(Previously presented) The computer readable memory of claim 13, wherein the processing module functions to generate the plurality of scores for the plurality of entigen groups based on the initial interpretation of the related topic and source information of the plurality of phrases by one or more of:
determining a reliability score for the first entigen group based on a reliability level of a first source associated with the first phrase that is utilized to generate the first entigen group;
determining an aging score for the first entigen group based on an age of the first phrase;
determining an alignment score for the first entigen group based on alignment with the initial interpretation, wherein an alignment score for a confirming alignment is greater than an alignment score for a disconfirming alignment; and 
determining the first score for the first entigen group based on a weighting approach and the reliability score for the first entigen group, the aging score for the first entigen group, and the alignment score for the first entigen group.

18.	(Cancelled)

Reasons for Allowance
Claims 1-2, 2-4, 7-8, 10-11, 13-14, 16-17 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1, 7, 13 recite, in combination with the remaining elements, the uniquely distinct steps of: interpreting, based on identigen pairing rules of a knowledge database, the plurality of sets of identigens of each phrase of the plurality of phrases to determine a most likely meaning interpretation of the phrase and produce a corresponding entigen group of a plurality of entigen groups, wherein each selected identigen favorably pairs with at least one corresponding sequentially adjacent identigen of an adjacent another set of identigens in accordance with the identigen pairing rules; identifying confirming entigen groups of the plurality of entigen groups that support the initial interpretation with similar meaning; identifying disconfirming entigen groups of the plurality of entigen groups that oppose the initial interpretation with dissimilar meaning; and determining the confidence level based on a weighting approach and scores for the confirming entigen groups and other scores for the disconfirming entigen groups by: multiplying a first confirming score of a first confirming entigen group of the confirming entigen groups by a first confirming weighting factor of the weighting approach to produce a first confirming intermediate confidence level, multiplying a first disconfirming score of a first disconfirming entigen group of the disconfirming entigen groups by a first disconfirming weighting factor of the weighting
approach to produce a first disconfirming intermediate confidence level, and aggregating the first confirming intermediate confidence level and the first disconfirming intermediate confidence level to produce the confidence level.
The closest prior art Wical et al. (US Pat No. 6,487,545), in view of Li et al. (US Pat No. 7,707,204), show similar the use of the ambiguous and non ambiguous characterization in the classification system. However, Wical’s system, as combined, does not fairly disclose the herein above claimed limitations, as recited in independent claims 1, 7, and 13. Therefore, the prior art, taken singularly or in combination, fail to anticipate or render the above stated system limitation obvious. 
Dependent claims 2, 4, 5, 6; 8, 10-11; and 14, 16, 17 are allowed at least by virtue of their dependency from claims 1, 7, and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Miranda Le whose telephone number is (571) 272-4112.  The examiner can normally be reached on Monday through Friday from 9:00AM to 5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached at (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/Primary Examiner, Art Unit 2153